Citation Nr: 0720764	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-44 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for type II diabetes mellitus, with diabetic retinopathy of 
both eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1967.  

This appeal comes from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that denied the benefit sought on 
appeal.  

At his August 2006 BVA videoconference hearing, the veteran 
testified of symptoms involving his upper and lower 
extremities.  It is not clear whether these symptoms were 
part of or in addition to the service-connected peripheral 
neuropathy of the upper and lower extremities.  Since the 
manifestations of peripheral neuropathy of the extremities 
are separately rated, the Board construes this testimony as 
an informal claim for increased evaluations for peripheral 
neuropathy of the upper and lower extremities.  This matter 
is referred to the RO appropriate action.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  During 
his August 2006 BVA videoconference hearing the veteran 
essentially contended that his diabetes had increased in 
severity since his last VA examination.  He specifically 
testified that his eye sight had worsened and required a 
stronger prescription, which was issued by the VA clinic on 
an August 2006 visit.  That record is not in evidence and 
should be obtained.  Furthermore, given the veteran's 
testimony, the Board is of the opinion that he should be 
afforded an additional VA examination to more clearly 
ascertain the severity and manifestations of his diabetes.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain a complete 
copy of the veteran's VA outpatient 
clinical records since January 2005, 
and associate them with the claims 
folder.  The RO/AMC should ensure that 
a copy of the report of an August 2006 
eye examination is included with those 
records.  

2.  The veteran should be afforded an 
examination for his diabetes mellitus in 
order to ascertain the severity and 
manifestations of that disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished and the 
examiner is requested to report 
complaints and clinical findings in 
detail.  The examiner is also requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
specify all complications of the 
veteran's diabetes mellitus, indicate 
whether the veteran's diabetes mellitus 
requires a regulation of activities and 
whether his diabetes mellitus has 
manifested episodes of ketoacidosis or 
hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a 
month visits to a diabetic care provider.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

3.  The veteran should be afforded an 
examination of his eyes in order to 
ascertain the severity and 
manifestations of his bilateral 
diabetic retinopathy.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and the examiner 
is requested to report complaints and 
clinical findings in detail.  The 
examiner is also requested to review 
all pertinent records associated with 
the claims file, and following this 
review and the examination, the 
examiner is requested to specify the 
eye manifestations that are due to 
diabetes mellitus and report 
uncorrected and corrected visual acuity 
for each eye.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




